Opinion by
Tilson, J.
In accordance with stipulation of counsel filet lace articles, Normandy lace articles, and embroidered handkerchiefs were held dutiable at 75 percent under paragraph 1430. United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), and Pustet. United States (13 Ct. Cust. Appls. 530, T. D. 41396) followed. Artificial flowers like those the subject of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) were held dutiable at 60 percent under paragraph 1419.